Dismissed; Opinion issued January 15, 2013




                                             In The
                                 Qtourt of l\ppenl.s
                        ltifth. 1Bi.strid of wexa.s at 1llnlln.s
                                      No. 05-12-00819-CV

         JULIUS HOLMES, ANTONIO SPENCE~ AND ALL OCCUPANTS OF
              3320 PECAN SHADOW WAY, DALLAS, TEXAS, Appellants
                                               v.
          DEUTSCH BANK NATIONAL TRUST COMPANY, AS TRUSTEE FOR
           AMERIQUEST MORTGAGE SECURITIES INC., ASSET-BACKED
             PASS-THROUGH CERTIFICATES, SERIES 2005-R2, Appellee


                       On Appeal from the County Court at Law No. 4
                                   Dallas County, Texas
                           Trial Court Cause No. CC-11-08781-D


                             MEMORANDUM OPINION
                Before Chief Justice Wright and Justices Francis and Lang-Miers

       On November 6, 2012, appellee moved to dismiss this appeal as moot. On November 20,

2012, the Court directed appellant to file a response to the motion to dismiss within ten days. To

date, appellant has not filed a response or otherwise communicated with the Court regarding this

appeal. Accordingly, we GRANT the motion and DISMISS this appeal.



                                                            PER CURIAM




120819F .P05
                                 Qrourt of 1\.pp.eals
                      lJrtft}J 1llistri.ct of ID.exa.s at 1llalla.s

                                    JUDGMENT
JULIUS HOLMES, ANTONIO SPENCER,                 Appeal from the County Court at Law No. 4
AND ALL OCCUPANTS OF 3320 PECAN                 of Dallas County, Texas. (Tr.Ct.No. CC-11-
SHADOW WAY, DALLAS, TEXAS,                      08781-D).
Appellants                                      Opinion delivered per curiam before Chief
                                                Justice Wright and Justices Francis and
No. 05-12-00819-CV         V.                   Lang-Miers.

DEUTSCHE BANK NATIONAL TRUST
COMPANY, AS TRUSTEE FOR
AMERJQUEST MORTGAGE
SECURITIES INC., ASSET-BACKED
PASS-THROUGH CERTIFICATES,
SERIES 2005-R2, Appellee

    Based on the Court's opinion of this date, this appeal is DISMISSED. Appellee is
ORDERED to recover its costs of this appeal from appellants.



                                   15_•_2_0_1_3_ _ _ _ _ __
Judgment entered _ _ _J_a_n_u_a_r_Y_